Title: To Benjamin Franklin from Lafayette, 25 February 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Paris february 25th 1782
Mis. [Marquis] de Lafayette’s Most Respectfull Compliments Wait on Mr franklin and Has the Honor to Inform His Excellency that in Compliance with His directions He Had Last Evening a Conference with Count de Vergennes— The Minister Said He Wished to Make Himself the Communication to Mr. franklin, when Asked for it By Him, So that the Sum will Be immediately Communicated, and I Heartly Wish it was not less difficult to obtain its Augmentation. The Petition will Be presented this Evening to Mr. de Castries, and the Answer sent to Passy as Soon as possible.
Mr. franklin Cannot Render His friend More Happy than in Employing of Him for the Service of America, and He feels a particular pleasure in Avoiding for the doctor the trouble of journeys to Versailles where His Peculiar Situation Calls Him two or three times a Week.
 
Addressed: His Excellency Mr. / franklin Passy
Notation: Mr. de La Fayette Feby. 25. 1782.
